Cooley, J.
This is a bill to correct a conveyance of farming lands so as to bring within its terms a small strip of land containing about one acre. The deed bears date December 21, 1872, and was given by the defendant to one Joseph Cobb, through whom the complainant claims. Defendant had previously made a conveyance to Cobb of a parcel purporting to be five acres, and the deed in question is of ten acres adjoining. The ten acres are described by metes and bounds, and it is claimed that as described about an acre of the parcel previously conveyed is included. This comes, as we understand it, from the first deed conveying more land than was estimated in giving it.
1. The case is weak on the facts, for it is not very clearly made out that any mistake has actually been made. It is quite as weak in its equities, for there is very little reason to suppose Cobb intended by the two deeds to convey more than fifteen acres.
2. Defendant insists the court has no jurisdiction, because the value of the land in controversy is trifling. By the statute the court is required to dismiss suits concerning property — excepting those between partners and for the foreclosure of mortgages — where the matter in dispute shall not exceed one hundred dollars; and this acre aE land is not. *129■worth one-fourth of that sum. In strictness, however, this statute does not apply. The bill is to correct a conveyance, and affects property only incidentally. Still where the property that will be affected is so insignificant in value, it is very proper to refuse to take cognizance of the suit. There is no claim in this case that the property is of any special and peculiar value, and the court would have been justified on this ground in dismissing the suit.
3. There is a further fact which is entitled to some weight. Defendant, before the suit was instituted, had conveyed away the land which complainant seeks to reach, and correcting the deed will not give it to complainant. It will only give him a right of action on the covenants in defendant’s deed, or perhaps a right to contest with the grantee of defendant the tona fides of his conveyance. In a clear case this fact would have little orno importance; but it is a circumstance which may well be allowed to control when the question appears to be whether the opportunity for further litigation over so insignificant a matter shall be offered.
The court of chancery properly dismissed the bill, and the decree must be affirmed with costs.
The other Justices concurred.